         Case 1:18-cv-09495-PAC Document 43 Filed 03/01/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007


                                                      March 1, 2021


BY ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     New York Legal Assistance Grp. v. Board of Immigration Appeals, No. 18-cv-
               9495 (PAC)

Dear Judge Crotty:

        This Office represents Defendants in the above-captioned action, which Plaintiff brings
pursuant to the Freedom of Information Act. I write on behalf of all parties to respectfully
request an adjournment of the status conference currently scheduled for March 4, 2021. For the
reasons discussed below, the parties respectfully request that the Court adjourn this conference
sine die.

        As the Court is aware, on August 13, 2019, Defendant’s motion for summary judgment
was granted. See Dkt. No. 37. Thereafter, Plaintiff appealed that ruling and, on February 5,
2021, the Second Circuit vacated the Court’s summary judgment decision and remanded the
action for further proceedings.

        However, the mandate from the Court of Appeals will not issue until seven days after the
time to petition for rehearing expires. In this case, the parties agree that Defendants have until
March 22 to submit such a petition (unless the Defendants seek an extension of that deadline).
Accordingly, at the earliest, the mandate of the Court of Appeals will not issue until March 29,
2021.

        The parties respectfully submit that they will be in a better position to provide a status
update to the Court once the mandate has issued and Defendants have determined whether they
are seeking any further review of the decision rendered by the Court of Appeals. 1 Accordingly,
the parties propose that they submit a letter to the Court within one week of the mandate issuing



1
 The decision whether to seek further review must be made by the Acting Solicitor General, who
has not yet made that determination.
            Case 1:18-cv-09495-PAC Document 43 Filed 03/01/21 Page 2 of 2

    Page 2 of 2


and, in that letter, the parties can propose several dates on which they are available for a
conference.

          The parties thank the Court for its attention to this matter. 2


                                                        Sincerely,

                                                        AUDREY STRAUSS
                                                        United States Attorney of the
                                                        Southern District of New York


                                                  By: _/s/ Alexander J. Hogan_________
                                                      ALEXANDER J. HOGAN
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2799
                                                      Fax: (212) 637-2686
                                                      E-mail: alexander.hogan@usdoj.gov




2
  In any event, the parties respectfully request that the Court adjourn the March 4 conference
because, as reflected on the docket sheet, the Assistant United States Attorney previously assigned
to this case is no longer with the United States Attorney’s Office. The undersigned was only
recently assigned to this case and requests this adjournment in order to familiarize himself with
the case and confer with the agencies at issue. Accordingly, if the Court denies the parties’
proposal, then the parties respectfully request an approximate two week adjournment of the
conference. The parties are currently available on March 17, 18 (prior to 3:00 p.m.), and 19. Given
one of plaintiff’s counsels will be participating from the west coast, the parties respectfully request
that any conference be scheduled at 10:00 a.m. or later.
